DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1, 2, 4-7, 9 and 11-21 in the reply filed on 8/11/2022 is acknowledged.
Claims 22-25 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Group, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 6/14/2022.

Claim Objections
Claim 9 is objected to under 37 CFR 1.75 as being a substantial duplicate of claim 4. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  It is indefinite whether the claimed molecular weight is of the polycarbonate before or after blending.   

Claims 16-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claims 16-18 recite the limitation "the at least one thermoplastic resin (A)" in claim 1.  There is insufficient antecedent basis for this limitation in the claim.

Claim 19 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  The limitation “at least one organic flame retardant from a…” is indefinite.  

Claim 21 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 21 recites the limitation "the organic sulfonic acid polymer and/or the metal salt compound)" in claim 19.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 2, 4, 5, 7, 9, and 11-18 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Hayasaka et al. (2016/0024298).
Regarding claims 1-2, 12:  Hayasaka et al. teach a thermoplastic resin composition comprising 70 parts by weight polycarbonate resin and 1 part by weight polyglycerol condensed hydroxy fatty acid ester (Mw 23000) [Table 1; Example 5].  With regard to the limitation “the MW1 is decreased by 5% or more from the MW0” it is noted that the instant claim 1 does not require any particular molecular weight.  It is a product by process limitation.  Any composition that has the final molecular weight meets the claim.  Since no particular MW1 or MW0 are claimed, any molecular weight will meet the limitations of claim 1.  
It is, however, noted that Hayasaka et al. teach that the molecular weight of their polycarbonate will be decreased after mixing [0068].  Furthermore, since the composition and product by process limitation in Hayasaka et al. is the same as claimed MW1 will inherently decrease by 5% or more from the MW0.  The courts have stated that a chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 15 USPQ2d 1655, (Fed. Cir. 1990). See also In re Best, 562 F.2d 1252, 195 USPQ 430, (CCPA 1977). "Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established." Further, if it is the applicant's position that this would not be the case, evidence would need to be provided to support the applicant's position.
Regarding claims 4 and 9:  The limitation “a recovered polycarbonate resin” merely indicates the source of the resin.  A clean recovered resin is structurally indistinguishable from a virgin resin.  However, Hayasaka et al. teach a recycled resin [Claims 5-8].
Regarding claim 5:  Hayasaka et al. teach an aromatic polycarbonate [0028; Examples].
	Regarding claims 7 and 11:  Hayasaka et al. teach a polycarbonate with a Mw of 50,000 [Table 2].
Regarding claims 13-15:  Since Hayasaka et al. teach the same compound as used in the instant examples, Chirabazol H-818, it will possess the claimed hydroxyl value, acid value, and saponification value.  The courts have stated that a chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 15 USPQ2d 1655, (Fed. Cir. 1990). See also In re Best, 562 F.2d 1252, 195 USPQ 430, (CCPA 1977). "Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established." Further, if it is the applicant's position that this would not be the case, evidence would need to be provided to support the applicant's position.
Regarding claim 16:  The glycerol fatty acid ester of Hayasaka et al. also functions as an impact resistance (shock resistance) improver [0016].  Hayasaka et al. teach 1 part by weight polyglycerol condensed hydroxy fatty acid ester (Mw 23000) [Table 1; Example 5].  
	Regarding claim 17:  Hayasaka et al. teach 3-7 parts by weight of a coated red phosphorus [Examples], wherein the red phosphorus is at least 90 wt% of the coated red phosphorus [0040].
Regarding claim 18:  Hayasaka et al. teach 3-7 parts by weight of a coated red phosphorus as a flame retardant [Examples].

Claim(s) 6 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Hayasaka et al. (2016/0024298) as evidenced by Catsman (6,166,133).
The polycarbonate of Hayasaka et al. inherently contains at least some branching in its structure as evidenced by Catsman (whole document).  

	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 19-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hayasaka et al. (2016/0024298) as applied to claims 1 and 18 above.
Regarding claims 19-21:  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to select a phosphate compound as the flame retardant in Hayasaka et al. [0054].  Hayasaka et al. teach adding up to 10 wt% of the phosphate [0053].  It would have been obvious to optimize the amount of phosphate for the desired flame retardance.  





Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN USELDING whose telephone number is (571)270-5463.  The examiner can normally be reached on M-F 8am to 6:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on 571-272-1098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

   /JOHN E USELDING/  Primary Examiner, Art Unit 1763